Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to because of the reasons, inter alia, listed below:
a.	FIGS. 1-2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See Pub. No. US 20220048594 (Pub.’594) of this application at ¶¶ 3-4 and 18-19, and MPEP § 608.02(g); and/or
b. 	The drawings fail to comply with 37 CFR 1.84.  For example:
37 CFR 1.84(l) states: 
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added) 

Here, e.g., every line, number and letter in FIG. 3 is not durable, clean, black,  sufficiently dense, dark, uniformly thick, well-defined, and heavy enough; and/or
37 CFR 1.84(u)(2) states: 

The view numbers must be larger than the numbers used for reference characters.  (Emphasis added)

	However, the view number such as “Fig. 4” is smaller than the numbers 10, 11, 12, etc. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action (hereinafter “OA”) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the bicycle shift lever in claim 10 (Pub.’594 ¶ 48), and the bicycle brake lever in claim 13 (Pub.’594 ¶ 50) must be shown or the features canceled from the claims.  No new matter should be entered.
Specification
1.	The disclosure is objected to because of the informalities such as each part of the claimed invention, e.g., the bicycle shift lever in claim 10 and the bicycle brake lever in claim 13 should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g). Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms such as “rotatable” and “can also simultaneously rotate” in claim 1 are vague and indefinite in the sense that things which may be done are not required to be done.  For example, the fixing screw 20 is rotatable, but is not required structurally to be rotated within the through hole 13 relative to the linkage member 10.  Please see the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this OA:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 5 and 12-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cai (TW 431404U cited as document D1 in Taiwan OA issued on November 4, 2020 in corresponding TW Application No. 109127291 as seen in the Information Disclosure Statement filed on August 3, 2021) in view of Ji (TW 285962 cited as D2 in the Taiwan OA).
Claim 1
Cai teaches a cable clamping mechanism (see Translation (Tr.) Detailed description, pp. 1-2) for a bicycle, comprising:
a linkage member (31, FIG. 1) including a through hole (32), the linkage member (31) including a first surface (see Appendix 1 (Ap. 1)) and a second surface (Ap. 1), the through hole (32) passing through the first and second surfaces (Ap. 1);
a fixing screw (40) provided in the through hole (32), the fixing screw (40) including a cable hole (41) passing through a radial direction of the fixing screw (40), the cable hole (41) being on a side of the second surface (Ap. 1);
a nut (42) jointing a bottom end of the fixing screw (40); and
a linkage cable (10) passing through the cable hole (41);
wherein the nut (42) presses against the linkage cable (10) so as to clamp the linkage cable (10) in the cable hole (41).  Tr. claims 1-3.  See also p. 1 et seq. of the Taiwan OA.
Cai teaches the invention substantially as claimed.  However, Cai does not teach the fixing screw being rotatable within the through hole relative to the linkage member so that the linkage cable can also simultaneously rotate relative to the linkage member.
Ji teaches the fixing screw (1, FIG. 2) being rotatable within the through hole (see Appendix 2 (Ap. 2)) relative to the linkage member (7, FIG. 2) (since the threaded shank 3 of the fixing screw 1 and the through hole are cylindrical) so that the linkage cable (8, FIG. 3) can also simultaneously rotate relative to the linkage member (7).  (See p. 2 of Taiwan OA).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to make Cai’s fixing screw being rotatable within Cai’s through hole relative to Cai’s linkage member since it would provide the simultaneously rotation of Cai’s linkage cable relative to Cai’s linkage member as taught or suggested by Ji. The making of Cai’s fixing screw being rotatable within Cai’s through hole relative to Cai’s linkage member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Cai’s fixing screw (40) further comprises a fixing member (A1 in Ap. 1) including at least a portion with a dimension which is greater than a diameter of the through hole (32); a first cylinder (A2 in Ap. 1) with a diameter adapted to the diameter of the through hole (32), the first cylinder (A2) including a first end connected to the fixing member (A1); and a second cylinder (A3 in Ap. 1) connected to a second end of the first cylinder (A2), the cable hole (41) vertically passing through the first cylinder (A2), the second cylinder (A3) having an end which is connected to the nut (42) and is away from the first cylinder (A2); wherein the fixing member (A1) abuts against the first surface (Ap. 1) when the fixing screw (40) passes through the through hole (32) from the first surface (Ap. 1) of the linkage member (31), and wherein the first cylinder (A2) and the second cylinder (A3) pass through the through hole (32).  Tr. pp. 1-2.
Cai teaches the invention substantially as claimed.  However, Cai’s cable hole vertically passes through the first cylinder instead of the second cylinder.
Ji teaches the cable hole (4) vertically passes through the second (threaded) cylinder in order to clamp the linkage cable (8) in the cable hole (4) by the nut (6).  See FIGS. 2-3, Tr. p.  4.
It would have been obvious to the PHOSITA before the EFD of the application to make Cai’s cable hole vertically passing through Cai’s second (threaded) cylinder since it would clamp Cai’s linkage cable in Cai’s cable hole by Cai’s nut as taught or suggested by Ji.  See KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Claim 5
Ji teaches a washer (5) disposed around the fixing screw (1) and abutting against the linkage cable (8, FIG. 3), the nut (6) pressing against the washer (5) and then pressing against the linkage cable (8) so as to clamp the linkage cable (8) within the cable hole (4).  Tr. p. 4.
Claim 12
Cai’s linkage cable (10) is a brake cable (Tr. p. 1 et seq.).
Claim 13
An end of Cai’s brake cable (10) is connected to a bicycle brake lever (Tr. p. 1, FIG. 1).
Claim 14
Cai’s linkage member (31) is a bicycle brake clamp (30, Tr. p. 2).
4.	Claims 6-8 and 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Ji as applied to claim 1 above, and further in view of Jiang (TW M451300 cited as D3 in Taiwan OA).
Claim 6
Ji teaches a washer (5) disposed around the fixing screw (1) and abutting against the linkage cable (8, FIG. 3), the nut (6) pressing against the washer (5) and then pressing against the linkage cable (8) so as to clamp the linkage cable (8) within the cable hole (4).  Tr. p. 4.
In summary, Cai and Ji teach the invention substantially as claimed.  However, Cai and Ji teach the washer instead of the snap ring.
Jiang teaches the snap ring (231, FIG. 1) in order to fasten the fixing screw (23) so that the screw (23) will not be separated from the linkage member (20) and is still in a free rotation state (Tr. pp. 4-5).
It would have been obvious to the PHOSITA before the EFD of the application to substitute Ji’s washer by an art recognized equivalence such as Jiang’s snap ring for the same purpose of fastening Cai’s fixing screw modified by Ji so that Cai’s screw will not be separated from Cai’s linkage member and is still in a free rotation state as taught or suggested by Jiang.  See KSR and legal precedent regarding substituting equivalents known for the same purpose in MPEP § 2144.06.
Claim 7
Please see claim 6 above.  In addition, note that Jiang’s snap ring (231), wherein the snap
ring (231) is disposed or capable of being disposed around the first cylinder (unnumbered in FIG. 1) of the fixing screw (23) and abuts against the first surface of the linkage member (20).  
In summary, Cai, Ji and Jiang teach the invention as claimed except the snap ring abutting the first surface instead of the second surface of the linkage member. 
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Jiang’s snap ring in Cai’s cable clamping mechanism modified by Ji so that the snap ring abuts the second surface of the linkage member because shifting the position of the snap ring would not have modified the operation of the mechanism.  See KSR and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) cited in MPEP § 2144.04.
Claim 8
Cai and Ji teach the invention substantially as claimed.  However, Cai and Ji do not teach a snap ring, wherein the snap ring is disposed around on the fixing screw and abuts against the second surface of the linkage member.
Jiang teaches the snap ring (231, FIG. 1) wherein the snap ring (231) is disposed around on the fixing screw (23) and abuts against the second surface of the linkage member (20) in order to, inter alia, fasten the fixing screw (23) so that the screw (23) will not be separated from the linkage member (20) and is still in a free rotation state (Tr. pp. 4-5).
It would have been obvious to the PHOSITA before the EFD of the application to use Jiang’s snap ring in Cai’s mechanism modified by Ji since it would, inter alia, prevent Cai’s screw from being separated from Cai’s linkage member and still in a free rotation state as taught or suggested by Jiang.  See KSR.
Claim 17
Cai’s fixing member (A1 in Ap. 1) and Jiang’s snap ring fasten Cai’s fixing screw (40) in
Cai’s through hole (32) as shown in Cai’s FIG. 1.
Claim 18
Cai’s linkage cable (10) is capable of being between Ji’s washer (5) and Jiang’s snap ring. Alternatively, it would have been obvious to the PHOSITA before the EFD of the application to rearrange Cai’s linkage cable between Ji’s washer and Jiang’s snap ring because shifting the position of the linkage cable, washer and snap ring would not have modified the operation of the mechanism.  See KSR and In re Japikse supra.
5.	Claims 9-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Ji as applied to claim 1 above, and further in view of Kuwayama et al. (US 20130085026).
	Claim 9
Cai and Ji teach the invention as claimed except the linkage cable being a derailleur cable.
Kuwayama teaches the linkage cable (78, 80, FIGS. 1, 6-7 or 106, FIG. 1) being a derailleur cable in order to, inter alia, transmit the motion from a bicycle shift lever (58, 62) to a derailleur (74 or 102, FIG. 1, ¶ 16 et seq.).
It would have been obvious to the PHOSITA before the EFD of the application to use Cai’s cable as the derailleur cable since it would transmit the motion from the bicycle shift lever  to the derailleur as taught or suggested by Kuwayama.  KSR.  
Claim 10
An end of Kuwayama’s derailleur cable (80 or 106) is connected to a bicycle shift lever (58, 62, FIG. 1, ¶ 15 et seq.).
Claim 11
Kuwayama teaches the linkage member (126, FIG. 2, ¶ 19 et seq.) being a bicycle derailleur
driving linkage.
Indication of Allowable Subject Matter
Claims 3-4, 15-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Coombes (US 20130292213) teaches a fixing screw (43, FIG. 4) including a cable hole for a cable (45); 
b.	Irvine (US 6,079,523) teaches a fixing screw (50, FIG. 3), a nut (54), a cable (56) and a bicycle brake clamp (38); 
c.	Takachi (EP 1055597) teaches a fixing screw (282, FIG. 10), a nut (295), a cable (266, FIGS. 9-10).  Ibid. claims 1-27; and
d.	Sugimoto et al. (WO 2013140891 A1) teaches a fixing screw (54R, FIGS. 4 and 12) and a nut (55R) for clamping a fender.  Tr. p. 5 et seq.	 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656